DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein a first guide rod of the guide rods is spaced a designated height above the support platform to enable the first guide rod to be received within a channel of the module while the module is disposed on the support platform, 
the first guide rod configured to guide movement of the module relative to the support platform in a loading direction towards the back wall; and 
multiple lifting elements disposed at or proximate to the back wall, wherein, as the module is moved in the loading direction, the module is configured to engage a first lifting element of the lifting elements at an angled contact interface between the first lifting element and the module, and the angled contact interface causes the module to lift off the support platform with additional movement of the module in the loading direction, 
wherein, when the module is in a fully loaded position relative to the chassis, the module is supported by one or more of the back wall, the first lifting element, or the first guide rod, and the module is spaced apart from the support platform by a gap”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2-9 depending from claim 1 are therefor also allowable.

Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “multiple guide rods connected to and extending from the back wall, multiple lifting elements disposed at or proximate to the back wall, and a support platform disposed below the guide rods; and 
a first module configured to be mounted to the chassis in a stack with other modules, the first module having a top side and a bottom side opposite the top side, the first module defining a channel configured to receive a first guide rod of the guide rods therein, 
wherein the channel is spaced a designated height above the bottom side to enable the first guide rod to enter the channel while the bottom side is disposed on the support platform, the first guide rod configured to guide movement of the first module relative to the support platform in a loading direction towards the back wall, and 
wherein, as the first module is moved in the loading direction, the first module is configured to engage a first lifting element of the lifting elements at an angled contact interface between the first lifting element and the first module, and the angled contact interface causes the first module to lift off the support platform with additional movement of the first module in the loading direction, 
wherein, in a fully loaded position relative to the chassis, the first module is supported by one or more of the back wall, the first lifting element, or the first guide rod, and the bottom side of the first module is spaced apart from the support platform by a gap”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 11-19 depending from claim 10 are therefor also allowable.

Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “the module defining a channel configured to receive a guide rod of the chassis therein, 
wherein the channel is spaced a designated height above the bottom side to enable the guide rod to enter the channel while the bottom side is disposed on a support platform, 
wherein movement of the module in a loading direction towards a back wall of the chassis while the bottom side engages the support platform is guided by the guide rod within the channel, 
wherein the module includes a ramp surface extending from the rear side at a transverse orientation relative to the rear side, the ramp surface configured to engage a contact surface of a lifting element of the chassis as the module approaches the back wall to define an angled contact6PATENT WAB/P/18047/US/PRIl (552-0482US2)interface, 
wherein the ramp surface of the module is configured to slide against the contact surface of the lifting element at the angled contact interface as the module is moved in the loading direction to lift the module off the support platform, 
wherein the bottom side of the module is configured to be spaced apart from the support platform by a gap when the module is in a fully loaded position relative to the chassis”.  
None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bennett US 5086372 Fig. 2 and 11a-d disclose a module inserted into a chassis with a shifting element disposed at or proximate to the back wall, wherein, as the module is moved in the loading direction, the module is configured to engage a first shifting element at an angled contact interface between the first shifting element and the 
Yamada US 5746976 Fig. 2 shows a module and guide pins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841